Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Aaron P. Bumgarner on 2/4/22.
The application has been amended as follows: 
Claim 2:
Please REJOIN claim 2 and amend “silicon, boron, aluminum, or a combination thereof” as recited in claim 2 to --silicon, boron, or a combination thereof--.
Please CANCEL claims 10, 12, 13, and 16-19.
Please REJOIN claims 8, 9, 15.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants have amended independent claims 1 and 9 such that the preceramic polymer is a mixture of polysilane and polycarbosilane.  The prior art rejection to Shankar et al. (Journal of Organometallic Chemistry 2006, 691, 3310-3318) has been withdrawn since Shankar et al. only teaches poly(hydrosilanes) and the suggestion to prepare a preceramic polymer which is a mixture of a polysilane and polycarbosilane is not suggested therein.  The prior art rejection to Schmidt et al. (US 2013/0184142) has been withdrawn for the same reasons as Shankar et al., namely, that Schmidt et al. does not teach a preceramic polymer which is a mixture of polysilane and polycarbosilane.  The method of withdrawn claim 9 has been rejoined since it is directed to a method of preparing a modified preceramic polymer which shares all of the same limitations as the preceramic polymer of claim 1, which is allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766